DETAILED ACTION
	This action is in response to the RCE filed 07/12/2021.
	Claims 1, 6, 9 have been newly amended.	
	Claims 3-5, 8, 11-14, 16 have been newly canceled. 
	Claims 17-20 have been newly added.
Claims 1-2, 6-7, 9-10, 15, 17-20 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendments filed 06/08/2021 have been fully considered. 
	Previously pending 101 and 112 rejections have been withdrawn in response to applicant’s amendments.

Response to Arguments
	Applicant’s arguments have been fully considered but are moot in light of the current grounds of rejection as necessitated by applicant’s amendments. 

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “adevice wallet” which should read as “a device wallet”.  Appropriate correction is required.

Claim Interpretation
Claim 17 is directed to “an electronic device comprising: a memory storing a backend computer program; and a computer processor;” followed by “wherein the backend computer processor is configured to:…” however, no backend computer processor is recited as being part of the electronic device. Therefore the limitations describing the backend computer processor are not within the scope of the claims. For the 
Claims 1, 9, 17 recite some various instances of “a backend” and “the backend”. Such a limitation is broad in its possible interpretations. No distinction as to the functionalities or its relational processing depends on any specifics of being called “backend”. Therefore, for the purposes of examination, “a backend” has been interpreted as any computing device. 
Claim 9 recites “a backend comprising at least one computer processor; wherein: the backend is configured to receive”. The claim goes on to include further instances of the language “the backend is configured to…” which would often call forth a 112(f) interpretation of such limitations. However, as such limitations fall within the initial description of “comprising at least one computer processor”, such limitations have been interpreted as NOT invoking 112(f) and instead have been structurally satisfied by the recitation of “processor”.  If applicant intends for the limitations to be interpreted under 112(f) applicant is suggested to explicitly note on the record as such and adjust claim language accordingly. 
It is noted that limitations such as “wherein the device wallet identifier is immutable and configured to survive events involving the electronic wallet or the electronic device;” as found in claims 1, 9, 17 act as descriptions of data that manipulate neither the process nor the system and therefore do not move to distinguish over prior art. Furthermore such a limitation is substantially broad to so as to include any event involving the wallet or device, e.g. being activated, being looked at, being talked about, being held, etc.  Applicant is suggested to actively recite processes that would result in specific qualities applicable to survivability in applicant’s intended manner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 9-10, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over BRUDNICKI (US 2012/0124658 A1) in view of CARLSON (US 2013/0073859 A1), PARKER (US 7,822,033 B1) and ANANTHARAM (US 2014/0334498 A1).
Regarding Claims 1, 9, 17:
	[BRUDNICKI] teaches a method for generating a device wallet identifier, comprising: receiving, at a backend for a financial institution, a wallet identifier for an electronic wallet or payment application executed by an electronic device, from the electronic wallet or payment application; retrieving, by the backend, an issuer identifier for a customer associated with the electronic wallet or payment application;  ([0047], [0062], “when an application 200 or wallet user interface 410 needs to interact with the payment subsystem 150 it does so by passing a digital identifier (such as its Issuer ID or App ID), a digital token (i.e., Compile ID or Secret Token ID),… In a preferred approach, card services module 420 can be simplified by requiring even the wallet user interface 410 (which "ships with the system") to have an Issuer ID (and as well as an Application ID and Compile token)…” multiple ID’s, such as issuer ID (issuer ID), wallet/application ID (application ID), etc., may be received/retrieved and used by the receiving backend servers.)
 generating a device wallet identifier by:… creating, by the backend, a combined number by appending the first number to the second number; and executing, by the backend, a device hash function on the combined number, wherein the result of the device hash function is the device wallet identifier, wherein the device wallet identifier is not reversible; and storing, by the backend and in a table, a mapping of the device wallet identifier to the issuer identifier for the customer; wherein the device wallet identifier is immutable and configured to survive events involving the electronic wallet or the electronic device; 
	However, CARLSON, an analogous art of BRUDNICKI and the current application, teaches generating a device wallet identifier by:… creating, by the backend, a combined number by appending the first number to the second number; and executing, by the backend, a device hash function on the combined number, wherein the result of the device hash function is the device wallet identifier, wherein the device wallet identifier is not reversible; and storing, by the backend and in a table, a mapping of the device wallet identifier to the issuer identifier for the customer; wherein the device wallet identifier is immutable and configured to survive events involving the electronic wallet or the electronic device; ([0069], [0072], “aggregator (221) is configured to combine a set of data, including the user ID (223), a user device ID (251) and a secret (253) in a predetermined format to form a string and apply a cryptographic one-way hash function to generate the hash (255)…After receiving the user identifier (257) from the user device (261) in the request, the portal (143) extracts the user ID (223) and the hash (255) embedded in the user identifier (257), determine other corresponding information such as the user device ID (251), the secret (253), etc. and combine the corresponding set of data in the same predetermined format as used by the merchant aggregator (221) to form a string and apply a cryptographic one-way hash function to re -generate the hash (255) based on received information (e.g., user ID (223), user device ID (251)) and the secret (253).” Various IDs are combined, and are hashed in order to form a finalized ID that is stored/utilized.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of generating a hash based on multiple identifiers to be used for secure communication as disclosed by CARLSON to the teachings of sending and using identifiers as disclosed by BRUDNICKI by using the wallet and issuer identifiers for generating hashes in order to increase security and ensure only authorized transactions are processed. 
selecting, by the backend, a first number from a plurality of prefixed in a first table and a second number form a plurality of suffixes in a second table to create a combined identifier. (Col/Line: 3/10-30, “logic 110 is configured to concatenate a prefix from the first table 106 to a corresponding suffix from the second table” prefixes and suffixes are combined to form an Identifier.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of combining prefixes and suffixes from tables to be used as identifiers as disclosed by PARKER to the teachings of hashing combined identifiers for future use as disclosed by the combination of BRUDNICKI and CARLSON by having the combination of prefix/suffix be included in the hashed information in order to increase the security of data and cause it to be unique to each instance.
BRUDNICKI does not explicitly disclose, but ANANTHARAM an analogous art of BRUDNICKI and the current application, teaches marking, by the backend, the first number as unavailable in the first table, and the second number as unavailable in the second table ([0047-0050, “the logic may be configured for flipping an indication bit associated with the MAC address 406a in the MAC address allocation table 400 to indicate that the MAC address 406a is available or unavailable.” Data that is used may be marked as unavailable.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of having data in tables be marked as used/unavailable as disclosed by ANANTHARAM to the teachings of using data from tables to form identifiers that are hashed to produce further identifiers as disclosed by the combination of BRUDNICKI, CARLSON, and PARKER by having any data in tables that have been used be marked as used/unavailable in order to increase security and cause each hash to be unique. 
Claim 9 recites substantially similar language in the context of a system, including the limitations “a system for generating a device wallet identifier, comprising: an electronic device executing an electronic wallet or payment application; and a backend comprising at least one computer processor; wherein: the backend is configured to...” However, such limitations are adequately disclosed or made obvious by the prior art. (BRUDNICKI: [0005-0010], [0038], “Many applications have been developed for use in association with portable communications devices... The application accessible electronic wallet may also be used via 
Claim 17 recites substantially similar language in the context of a device, including the limitations “an electronic device, comprising: a memory storing a backend computer program; and a computer processor; wherein the backend computer processor is configured to:” However, such limitations are adequately disclosed or made obvious by the prior art. (BRUDNICKI: [0005-0010], [0038], “Many applications have been developed for use in association with portable communications devices... The application accessible electronic wallet may also be used via direct access by the consumer to the mobile application…. The system management back end has a server operably communicating with one or more client devices…” CARLSON: [0049], “In one embodiment, each of the user device (261), the server A (283) and the server B (285) is implemented as a computing device having at least one processor and memory storing instructions configured to instruct the at least one processors to perform the operations described herein.”, etc.)

Regarding Claims 2, 10, 18:
CARLSON further teaches wherein the wallet identifier comprises at least one of a hardware identifier, an operating system-generated identifier, and a platform-generated identifier.([0069], [0072], “aggregator (221) is configured to combine a set of data, including the user ID (223), a user device ID (251) and a secret (253) in a predetermined format to form a string and apply a cryptographic one-way hash function to generate the hash (255)…” device identifiers along with other identifiers may be used.) It is noted that the combination of prior art recites a variety of identifiers that may be used. As such, it would most certainly be obvious to one of ordinary skill in the art to utilize any form of data or identifiers as desired. 

Regarding Claims 6, 19:
removing, by the backend, the first number from the plurality of prefixes; and removing, by the backend, the second number from the plurality of suffixes. ([0047-0050, “logic configured for marking the MAC address 406a as unavailable by removing the MAC address 406a from the MAC address allocation table” Data that is used may be removed from the table.)
Claims 7, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over BRUDNICKI (US 2012/0124658 A1) in view of CARLSON (US 2013/0073859 A1), PARKER (US 7,822,033 B1) and ANANTHARAM (US 2014/0334498 A1) as applied above in further view of FAWCETT (US 5,768,526).
Regarding Claims 7, 15, 20:
FAWCETT, an analogous art of BRUDNICKI and the current application, teaches wherein the device wallet identifier further comprises a timestamp.(Col/Lines: 3/50-4/25, “includes a destination ID 301, a transmit ID 303, a message type 305, a message length 307, a message sequence number 309, a time and date stamp 311, data 313, and a hash code 315.” Timestamps may be part of data being utilized.)
	It would have been obvious to one of ordinary skill in the art at the time of applicant's effective filing to combine the teachings of including time stamps as important data as disclosed by FAWCETT to the teachings of combining data and hashing data as disclosed by the combination of BRUDNICKI, CARLSON, PARKER, and ANANTHARAM by including timestamp data as data to be utilized in order to increase security, make data more unique, and keep records of data more easily.	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WU (US 2011/0194462 A1) teaches deleting used IDs. 
GRIEP (US 2007/0169085 A1) teaches the use of hash values and generating identifiers.  
WELLS (US 8,161,185 B2) teaches combining values and hashing data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        01/18/2022